﻿Allow me to congratulate you, Sir, on your unanimous election to the presidency of the thirty-ninth session of the General Assembly. We are particularly gratified to see you, a distinguished son of Africa and an eminent representative of a country with which India has traditionally close and cordial relations, preside over the proceedings of this Assembly. We are confident that under your able stewardship we shall be able to deal effectively with the many important questions on our agenda.
186.	I should like to take this opportunity also to place on record our appreciation of the effective and statesmanlike leadership provided to the Assembly's thirty-eighth session by your distinguished predecessor, Mr. Illueca, of Panama.
187.	I wish to pay a tribute to the Secretary-General for the indefatigable energy and quiet competence he has displayed in his stewardship of the United Nations during the past year. His patience and perseverance are characteristic of a style of functioning that has added much prestige and honour to the office of the Secretary-General. He has won our admiration for his skilful handling of several crisis situations. We wish him every success in the future.
188.	We welcome to the United Nations family its newest member, Brunei Darussalam. Its admission as the 159th Member is a reaffirmation of the principle of universality of membership of the Organization. We look forward to working in close co-operation with that country's delegation in the United Nations.
189.	We are at the threshold of the fifth decade of the United Nations. As the United Nations approaches its fortieth anniversary it is but appropriate that we pause to review the historic role the Organization has been playing. This is also a time for introspection and reflection so that we can improve our own performance and make the Organization more effective.
190.	In November 1948, the first Prime Minister of India, Pandit Jawaharlal Nehru, addressing the General Assembly'" on behalf of newly independent India, stated that the Charter of the United Nations, in noble language, had laid down the principles and purposes of that great Organization, and he thought it would not be possible to improve upon that language. The objectives were clear, he said, and yet it had often happened that the main objectives had been lost sight of amid matters of secondary importance. He further stated that he was convinced that the best of objectives could not be reached if men's eyes were bloodshot and men's minds clouded with passion. The lesson of history, he noted, and more especially the lesson of the last two great wars, which had devastated humanity, was that out of hatred and violence could come only hatred and violence. The Assembly was in the midst of a cycle of hatred and violence, he said, and it was obvious that if that cycle persisted and war, which the Assembly was specially intended to prevent, broke out, not only would there be tremendous devastation all over the world, but no individual Power or group of Powers would achieve its objective.
191.	The words of Jawaharlal Nehru are valid even today. The optimism that was generated in the early years of the United Nations has in recent years been sadly dissipated. We are facing not only an acute and troubled international situation but, more important, a period when faith in the world Organization appears to be weakening. There is today in some quarters a cynical disregard of the role and contribution of the United Nations, as, indeed, a profound suspicion of all multilateral approaches where these do not coincide with or directly promote the interests of these countries. We are facing the danger of a retreat from multilateralism which can only adversely affect the prospects of international peace and security and undermine the very foundations of this unique Organization. India and other non-aligned countries are determined to reverse this trend. As India did at the outset of the establishment of the United Nations, I would like now once again to reaffirm, on behalf of the Government and people of India, our undiminished faith in the United Nations and our continued commitment to the purposes and principles enshrined in the Charter.
192.	In his thought-provoking report on the work of the Organization [A/39/1], the Secretary-General has reiterated the need to preserve and strengthen the Organization for harmonizing the actions of nations and to enhance the concept of multilateralism, which is a basic premise of our activity in the United Nations. He has rightly asserted that the realization of the full potential of the United Nations depends upon a willingness to take active steps to experiment with new approaches on the assumption that our common and agreed objective is human survival in reasonably decent conditions. We need to ponder over this issue. The fortieth anniversary of the United Nations should provide us with a unique opportunity for rededication, but also for a reassessment, some soul-searching and, above all, concrete remedial action. Our commitment to the multilateral approach is important and must be strengthened if we want the vision of the founding fathers to be realized.
193.	Throughout the years of our freedom struggle, India's leaders viewed independence not merely in national terms but as a part of the struggle of oppressed peoples everywhere for justice—political, economic and social. In the course of its transformation, India has built up a vast industrial infrastructure which has enabled it to keep pace with the scientific and technological advancements taking place in the world. Our democratic institutions, evolved over the years, have given the people of India a deep sense of participation and commitment in determining the nation's economic, social and political priorities. India's economy envisages a predominant role for the public sector in areas of basic industry as well as a flourishing private sector consistent with our socio-economic philosophy, which aims at prosperity and growth with social justice. The planning process adopted by India as an indispensable instrument for the development of all sectors of our economy involves the full participation of our people.
194.	In our international relationships, adherence to the policy of non-alignment has been both instinctive and inevitable. Even before the Movement of Non-Aligned Countries held its first summit in 1961, the essential principles of non-alignment had become the basis for the conduct of our foreign policy.
195.	Today the Movement of Non-Aligned Countries, with its membership of 101 countries, constitutes the vast majority of the membership of the United Nations. It is an indication of the intrinsic appeal and relevance of this Movement, as well as its significance and its achievements to date, that almost every newly independent nation seeks membership.
196.	As Prime Minister Indira Gandhi said in her address to the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi from 7 to 12 March 1983:
"Its significance is not to be measured by the number of divisions or the megatons of destructive power we command, but by the intensity with which we desire peace and freedom, development and international justice.
"Other Governments may have conflicting opinions on right and wrong. We the non-aligned have chosen peace, which surely is the right and inevitable choice. We have sought and continue to seek friendship with all, except Governments which are racist or threaten the hard-earned freedom of others. Non-alignment is not vague, not negative, not neutral.
"Non-alignment is national independence and freedom. It stands for peace and the avoidance of confrontation. It aims at keeping away from military alliances. It means equality among nations and the democratization of international relations, economic and political. It wants global co-operation for development on the basis of mutual benefit. It is a strategy for the recognition and preservation of the world's diversity."
197.	The question of disarmament has always remained a basic concern of India and other countries of the Movement of Non-Aligned Countries. Governments and peoples all over the world are becoming increasingly aware of the grave threat posed to the very survival of mankind by the development, accumulation and deployment of nuclear weapons and their delivery systems. Two special sessions of the General Assembly have been devoted exclusively to this question. Yet new weapons of mass destruction and their delivery systems are continuously being researched, tested, produced and deployed. A new arms race has begun in the chemical weapons field. New technologies are being developed which would make space, which has hitherto remained largely peaceful, a dangerous arena of military confrontation. Striking advances are also being made in conventional weaponry, giving it a versatility and lethal quality unknown in previous years.
198.	The escalating arms race, the rise in international tensions and the absence of willingness for constructive dialogue among the major nuclear- weapon Powers have increased the risks of the outbreak of a nuclear war. Clearly, the dangers of the total annihilation of mankind, indeed, of any life on this planet, are so great and increasing with such inexorable rapidity that we cannot permit ourselves the luxury of either indifference or despair. Dangerous doctrines, such as those of nuclear deterrence and of limited nuclear warfare, are being propounded. No country will remain unaffected by the horror of nuclear conflict once it is unleashed. By the same token, none of us can remain indifferent to the need to speed up disarmament negotiations. It is ironical that the principal justification for adding new and costly weapon systems to the arsenals of the great Powers has been that it provides better negotiating positions for those countries in any arms limitation talks. The logic of this position is that disarmament can commence only after countries have armed themselves fully. Such bizarre logic cannot be expected to serve as a basis for any serious arms limitation exercise.
199.	A fresh and concerted world-wide effort must therefore be made to halt the arms race. Nuclear- weapon States bear the greatest responsibility and must adopt urgent, practical measures to prevent a nuclear war. Specific proposals have been made by India and other non-aligned countries for a convention under United Nations aegis prohibiting the use of nuclear weapons under any circumstances. The idea of a freeze on the production and deployment of nuclear weapons is gaining popular support and needs to be given a practical shape in order to break the present impasse in arms negotiations. Efforts for a comprehensive nuclear-weapons-test-ban treaty must be expedited. Existing arms limitation agreements must be observed and new ones negotiated. At the same time, a concerted effort ought to be made to prevent a new and potentially more dangerous and destabilizing round of the arms race in the area of space-based systems. Diplomats and experts engaged in arms limitation and disarmament negotiations must now take due note of the mass popular upsurge in the world against nuclear weapons.
200.	A major peace initiative in this regard was taken recently by the Prime Minister of India, Mrs. Indira Gandhi, together with the Heads of State or Government of Argentina, Greece, Mexico, Sweden and the United Republic of Tanzania. This five- continent initiative, launched on 22 May 1984, states, inter alia, in the Joint Declaration [A/39/277]:
"As leaders of nations, States Members of the United Nations, we have a commitment to take constructive action towards halting and reversing the nuclear-arms race. The people we represent are no less threatened by nuclear war than the citizens of the nuclear-weapons States. It is primarily the responsibility of the nuclear-weapons States to prevent a nuclear catastrophe, but this problem is too important to be left to those States alone." 
201.	The Joint Declaration urges, as a necessary first step, the five nuclear-weapon States to halt all testing, production and deployment of nuclear weapons and their delivery systems, to be immediately followed by a substantial reduction in nuclear forces. This first step must be followed by a continuing programme of arms reduction leading to general and complete disarmament, accompanied by measures to strengthen the United Nations system and to ensure an urgently needed transfer of substantial resources from the arms race into social and economic development. The essential goal must be to reduce and then eliminate the risk of war between nations. The six- Power peace appeal has received the overwhelming support of the international community. People all over the world have an overriding interest in collective security and the avoidance of nuclear war. The appeal represents a significant step in mobilizing wider world support for the objectives of the Movement of Non-Aligned Countries on disarmament, as set out by the New Delhi Conference.
202.	Non-aligned and like-minded nations must now think of other forms of action. The bulk of the global military expenditure of $1 trillion a year is accounted for by a handful of industrialized countries. A significant reduction in this enormously wasteful expenditure would not only help ease tensions the world over but also contribute to recovery and growth in the world economy and could be used to augment the currently decreasing levels of assistance to developing nations. The proposal for a world conference on disarmament and development de-serves to be taken up seriously by Member States.
203.	India attaches great importance to general and complete disarmament, particularly nuclear disarmament, and the prevention of nuclear war. A number of proposals submitted by my delegation to begin a serious nuclear disarmament programme are already before the General Assembly. It is our earnest hope that during this session our proposals, as well as others in this field, will be considered in all seriousness and that meaningful decisions will be taken.
204.	In our own neighbourhood, the Indian Ocean continues to be an area of competitive attention and mounting great-Power military presence, posing a direct threat to the security and integrity of the littoral and hinterland States. The increasing militarization of the Indian Ocean and its use as an arena for strategic power-play is a matter of immense concern to us. The establishment of new command structures has been accompanied by the introduction of sophisticated weaponry into the area. The 1971 Declaration of the Indian Ocean as a Zone of Peace remains unimplemented.
205.	Ever since the expansion of the Ad Hoc Committee on the Indian Ocean in 1979, it has been the earnest hope of the littoral and hinterland States that the permanent members of the Security Council and the major maritime users of the Indian Ocean would contribute towards the early convening of the Conference on the Indian Ocean and to the early realization of the objectives of the 1971 Declaration. The evidence of the last few years has belied this expectation. On the contrary, efforts are afoot to distort the fundamental structure and elements of the 1971 Declaration. We believe that the Conference, to be held at Colombo, should be convened urgently to begin the process of elimination of great-Power military presence from the Indian Ocean in realization of the objectives of the Declaration. During the current year, the non-aligned countries have made serious efforts to complete necessary preparatory work for the Conference and have submitted a framework for its agenda. We hope all members of the	Ad hoc Committee will display the necessary political will and address themselves to this question in a constructive manner.
206.	The countries of South Asia are currently engaged in an active search for regional co-operation on the basis of mutual benefit. This is in consonance with our own policies over the years of reinforcing the fabric of understanding and co-operation among the countries of the region. At the South Asian Regional Co-operation Meeting of Foreign Ministers, held at Male on 10 and 11 July of this year, a detailed review of the implementation of programmes was undertaken. We recognize that this will be a long process and will call for much patience and perseverance. Even now the induction of sophisticated arms in our neighbourhood serves external strategic interests and is complicating the task of peaceful co-operation in our region. Notwithstanding that, we have no doubt that the process of regional co-operation will continue to gain strength in the months and years ahead and will not only assist the economic and social development of the countries of South Asia but also ultimately promote good-neighbourliness and harmony in the whole area.
207.	While on the subject of South Asia, it is with considerable regret that I find it necessary to refer to recent developments in Sri Lanka which have taken a turn for the worse, have caused us deep anguish and have aroused global concern. There has been a recrudescence of indiscriminate violence and killing by the armed forces on a scale which recalls the tragedy of July 1983. Reports indicate that the armed forces in that country have conducted large-scale operations in areas where the Tamils constitute the overwhelming majority of the population, resulting in heavy loss of life and property of the innocent Tamil population. If the spate of violence in the northern province continues, it is bound to have serious repercussions in other parts of Sri Lanka and precipitate an influx of refugees into our country. We already have 40,000 Sri Lankan refugees in Tamil Nadu.
208.	The ethnic problem in Sri Lanka cannot be solved by military action. It is a political problem involving the just rights of the Tamil minority, md only the determined pursuit of the political process of consultation and mutual accommodation can lead to a constructive way out.
209.	After the communal violence of 1983, the Prime Minister of India offered her good offices to help find a political solution to the problem. President Jayawardene of Sri Lanka accepted that offer, and the efforts of our special envoy to promote the process of dialogue have been undertaken with the full concurrence of the Government of Sri Lanka. While talks within the framework of the All Party Conference are continuing, innuendos and insinuations are repeatedly being made against India.
210.	We have reaffirmed our stand in favour of Sri Lanka's integrity and unity and have expressed opposition to all forms of violence and separatism. Because of the large number of Tamil refugees from Sri Lanka in the Indian state of Tamil Nadu and because of the many age-old links between the Tamil populations of the two countries, the repression and denial of human and political rights of the Tamils in Sri Lanka give rise to repercussions in our country with which we are trying to deal as best we can. But it is a travesty of facts to suggest that we are in any way responsible for Sri Lanka's problems. The problem exists right there in Sri Lanka and it has to be resolved there. For our part, we do not and will not permit any activities directed against Sri Lanka from our soil. It is therefore regrettable that leaders of Sri Lanka continue to make baseless allegations against India that it is providing sanctuary and support to Tamil militants. India is doing no such thing. I should like to reiterate that such false and unfounded allegations can only create unnecessary and avoidable difficulties and misunderstanding in the relations between the two countries.
211.	The Prime Minister of India has categorically stated that India does not intervene in the internal affairs of Sri Lanka or, indeed, of any other country. India does not support any separatist movement; it does not support or condone resort to violence of any kind. It is our sincere hope that, through consultations, a viable political solution will soon be found assuring the safety and legitimate rights of the Tamils as full and equal citizens, so that the people of Sri Lanka can live together in peace and harmony.
212.	I cannot over-emphasize the necessity for the utmost restraint on the part of all concerned and a determined pursuit of the political process to find a viable and acceptable solution in which the fundamental human and civic rights of the Tamil population of Sri Lanka will be safeguarded.
213.	The efforts for a political settlement in Afghanistan are continuing, though progress has been slow. While there is universal reaffirmation of the inadmissibility of interference in the internal affairs of States, as also of the induction of foreign troops in any country, there is no doubt that the situation in South-West Asia can be resolved only through an overall political settlement based on principles set out in the Political Declaration adopted at the New Delhi Conference.' The efforts of the Personal Representative of the Secretary-General in past months have sought to impart momentum to this process and deserve our support.
214.	Of equal concern to us are the continuing difficulties that have come in the way of peace in South-East Asia. The events of the past year have made us only more conscious of the opportunities, as well as the pitfalls, that lie in the search for a solution of the problems afflicting that region. India is convinced that there can be no military solution to this question. What is needed is a balanced approach that takes into account the security and other considerations of all the countries in the region and eliminates outside interference. We are hopeful that the new processes of dialogue opening up between the countries of Indo-China and ASEAN will yield positive results in coming months and make for a much-needed sense of trust and reconciliation among the countries of the region.
215.	The futility of war as a means of settling disputes has been highlighted in the tragic fratricidal conflict between Iran and Iraq. The continuing war has involved great sacrifices by both sides, resulting in enormous losses not only of material wealth but also of precious and irreplaceable human lives. The critical situation in the region threatens not only the security of the Gulf but also the safety and economic well-being of much of the world. As Chairman of the Movement of the Non-Aligned Countries, India has remained in touch with both sides to bring an end to this conflict which weakens the Movement's unity and solidarity. We are heartened that the Secretary- General's call for a halt to bombings in the civilian areas has met with a positive response from both sides. We hope that the two sides will continue to show restraint and see the inevitability of getting down to negotiations for the settlement of their differences. We are convinced that there can be no victor or vanquished in a conflict of this nature. Its continuation will only weaken the ability of the two countries to meet the challenges that face them as developing countries.
216.	The events in West Asia continue to arouse our anguish and indignation. The continued denial to the Palestinian people of their basic and inherent right to self-determination and nationhood, Israel's arrogant defiance of the will of the international community, the critical situation in Lebanon, the consolidation by Israel of its stranglehold over the occupied territories, including its settlements policy—all constitute sordid chapters in a seemingly endless tragedy.
217.	The turmoil in West Asia remains a most serious threat to world peace today. Recent months have witnessed deterioration in the situation, resulting in further acts of aggression and intimidation by Israel against the Palestinian and Lebanese peoples. We remain firm in our support for the brave homeless and harassed Palestinian people, led by the Palestinian Liberation Organization, their sole authentic representative. Occupation of the territory of neighbouring States will not guarantee Israel security; it can if anything, only have the opposite effect. A comprehensive solution comprising the total and unconditional withdrawal of Israel from all Arab territories occupied since 1967, the exercise by the Palestinian people of their inalienable national and human rights, including the right to establish an independent State in their homeland, and mutual guarantees of security among States of the region must be achieved.
218.	We support the convening of an international peace conference on the Middle East under United Nations auspices for finding a comprehensive, just and lasting solution in accordance with well-established principles laid down in United Nations resolutions. The situation in the region does not brook any delay, and urgent preparatory measures should be undertaken so that the conference can be convened at the earliest possible time. In this context, India is appreciative of the efforts being made by the Secretary-General towards the convening of the conference and the process of consultations initiated by him with the parties concerned to find a comprehensive solution. We stand ready to extend our full support and co-operation in this connection.
219.	It is now a century since Namibia fell prey to colonialism at the Berlin Conference of 1884-1885. For the larger part of the period and up to the present day, this Territory and this valiant people have suffered a particularly brutal and repressive colonial presence, an extension of the abhorrent system of eighteen years of direct United Nations jurisdiction over Namibia have brought the Territory closer to independence only in theory, as the United Nations plan for Namibian independence remains unimplemented in spite of its universal acceptance as the basis for a peaceful settlement. Sadly, the question of Namibia has become embroiled in the web of East-West tensions, with entirely irrelevant and extraneous considerations being introduced into what is, and must essentially remain, a question of decolonization. The South West Africa People's Organization	the sole and authentic representative of the Namibian people, has shown admirable restraint, flexibility and statesmanship. South Africa's answer has always been characterized by arrogance, defiance of world opinion, and prevarication. The non-aligned believe that only sanctions can force Pretoria to pay heed.
220.	We believe that Security Council resolution 435 (1978) remains the only basis for a peaceful settlement of the Namibian question. India, along with other non-aligned countries, rejects any kind of linkage or parallelism in regard to the implementation of this resolution. The Security Council must consider more resolute action in the exercise of United Nations responsibility over Namibia to ensure the implementation of its own resolutions. Meanwhile, we remain steadfast in our support for the Namibian people under the leadership of SWAPO, their sole and authentic representative, and in our resolve to assist them in all possible ways in their valiant struggle for liberation.
221.	We are being increasingly confronted with the proposition that racist South Africa is moving towards reform of its policy of apartheid. Mr. Botha found platforms to proclaim this to the world during his visits to several Western European countries, visits that should never have been permitted to take place and have had the effect of undermining the international campaign to isolate Pretoria. The charade of elections on the basis of a "new dispensation" was organized in an attempt to confirm this impression. A country known for its indiscriminate and repeated acts of aggression against neighbouring independent States is projecting itself as a votary of peaceful coexistence. This propaganda, which emanates from Pretoria and finds an echo in capitals of some of South Africa's powerful friends and allies, will deceive no one. South Africa's attempts to hoodwink the world will not succeed.
222.	The root cause of all the problems in southern Africa is the policy and practice of apartheid. The international community must not let flag its vigilance against apartheid or its efforts to counter it by every possible means. In this context, we are happy to note the clear-sightedness shown by the Coloured and Asian communities in rejecting, despite pressures of all kinds, the so-called constitutional reforms mooted by the racist regime. As the Prime Minister of India, Mrs. Indira Gandhi, stated in a recent message: cannot be reformed; it must be ended."
223.	The front-line States of southern Africa have long been a bastion of resistance against racist South Africa, though it has meant great suffering and sacrifice on the part of the peoples of those countries. The world must take urgent and resolute action to fortify the front-line States and strengthen the Southern African Development Co-ordination Conference so that those States could better withstand Pretoria's repeated acts of aggression and destabilization and its threats and blandishments.
224.	The adoption of a resolution on Central America by consensus in the Assembly last year [resolution 38/10] augured well for peace and reconciliation in that troubled region. So also have the untiring endeavours of the Contadora Group of nations. The non-aligned countries have pledged full support to the Contadora exercise. We commend the Contadora countries for their perseverance and dedication and for the progress so far achieved.
225.	Nevertheless, the situation in Central America remains tense and delicate, capable of explosion at the next spark. Again this year, Nicaragua felt compelled to take recourse to the Security Council following continuing hostile acts directed against it, in particular the mining of its ports and harbours. We would like to see the endemic problem of the region resolved by its own peoples without meddling from outside quarters. We hope that accord will be achieved before long on a comprehensive agreement along the lines contained in the draft Contadora Act on Peace and Co-operation in Central America.
226.	Efforts to resolve the vexed question of Cyprus have received a serious set-back in the last year following the proclamation of a so-called Turkish Republic of Northern Cyprus and subsequent steps taken with a view to consolidating that unilateral declaration of independence. The Government and people of India have deplored the unilateral declaration of independence and firmly support the unity, territorial integrity, sovereignty, independence and non-alignment of Cyprus, a country with which we have traditionally had friendly and co-operative relations. We believe that the unilateral declaration of independence must be rescinded and intercommunal talks resumed under the auspices of the Secretary- General with a view to arriving at a lasting settlement, taking due account of the rights and aspirations of both the Greek and the Turkish Cypriot communities. In this context, we welcome the steps recently taken by the Secretary-General aimed at a resumption of the intercommunal dialogue as well as the positive response of both sides to the call of the Secretary-General.
227.	The international economic situation continues to cause great concern. When we met here in 1983 there were claims that respite from the severest recession in post-war history was in sight. The industrialized countries may be experiencing some recovery, but it remains uneven in its spread and there are doubts about its durability. The vast majority of the developing countries have not experienced any improvement. As a group, their gross national product has remained stagnant and many of them have experienced declining growth rates. Falling commodity prices, adverse terms of trade, rising debt burdens, barriers to trade and declining financial flows continue to affect them adversely.
228.	These conditions have resulted in sharp reductions in imports and postponement of investment in projects and human resources development programmes which may have set back their growth prospects for years to come. Austerity measures compelled by circumstances over which they have had little control have precipitated social disruption and political instability in a number of countries. The net effect of these measures has been to attract a transfer of resources from these countries to the financial institutions of the developed countries. The appalling costs in terms of human misery and destitution that these measures have implied are not brought out in the adjustment figures put out by international agencies. These adjustments, as the Committee for Development Planning has put it, have taken place "at the margin of life and death".
229.	The gravity of the economic situation in Africa is a cause of particular concern to the international community. The critical conditions there have been further aggravated by adverse climatic factors leading to widespread hunger and malnutrition. In the clearest sense, this represents a test of the will and ability of the international community to meet this challenge through international co-operative endeavour and to make it a part of the overall struggle of developing countries against hunger and poverty.
230.	It is common wisdom to say today that, in an interdependent world, the progress of the rich cannot be achieved at the cost of the poor. This interdependence was again acknowledged and emphasized at the London Economic Summit of the industrialized countries in June this year.
231.	The test of the faith in interdependence lies in the willingness to take co-operative action. As a group, developing countries are larger markets of the European Economic Community, the United States and Japan than each of these three is for the other two. When import volumes have had to be reduced by as much as 50 per cent in many developing countries, its dampening effect on recovery in some industrialized countries should be evident. Sustained economic recovery of the developed countries is dependent on the reactivation of the economic development of the developing countries. But the actual policies pursued by many developed countries seem frequently to reflect a rejection of the concept of interdependence and the policy measures that this would entail.
232.	At a time when financial resources for development are needed by developing countries, net private flows of resources to them have in several cases become negative. Official development assistance has declined in real terms, as is evident from the fact that, in the case of the Organisation for Economic Co-operation and Development countries, aid as a share of their gross national product has fallen from an average of 0.38 per cent to 0.36 per cent in 1983. Multilateral financial institutions are facing the worst crisis of resources since they were created. A case in point is the IDA, which is of paramount importance to the poorest countries. The level at which it has been possible to agree on its seventh replenishment is 20 per cent less m nominal terms and 40 per cent lower in real terms over that of its sixth replenishment.
233.	Protectionism is steadily on the increase. The United Nations World Economic Survey 1984 estimates that over half of world trade is now subject to some form of non-tariff barrier. The practical effect of protectionist measures is particularly intense in sectors like textiles, in which developing countries are the most efficient producers. We are thus blamed for our alleged inefficiency and penalized when we are efficient.
234.	We cannot but express our disappointment at the attitude demonstrated by some developed countries during meetings of the Economic and Social Council and at the Fourth General Conference of the United Nations Industrial Development Organization, held at Vienna from 2 to 19 August 1984, in their approach both to substantive issues and to the conduct of negotiations. It is difficult to avoid the impression that this was part of the systematic and persistent efforts by certain countries to make the United Nations system the scapegoat for their lack of political will. We strongly urge the developed countries to reconsider their positions and to work to restore the norms and consensus on the basis of which the United Nations system can continue to play its rightful role as a central forum for joint action for mutual benefit.
235.	It is legitimate to expect that now that recovery in developed countries has started, even though in an uneven and limited way, Governments in developed countries will deal in a more comprehensive and co-operative manner with the deeper structural problems of the world economy. It is necessary to adopt and implement a comprehensive set of measures for reactivating growth in developing countries. We must recognize the realities of the situation and work towards the establishment of a real dialogue between the North and the South. Policies which are recognized to stand in the way of the resumption of the development momentum in the developing countries need to be rectified. The ultimate objective of any good policy must be the contribution it can make towards the removal of existing inequalities and in achieving better growth rates for all.
236.	Deliberate measures have to be taken now to attain more normal levels of growth. This cannot be achieved merely by the trickle-down effect. The agenda for global economic recovery and development suggested in the Economic Declaration of the Seventh Conference of Heads of State or Government of Non-Aligned Countries" provides a balanced set of actions. Intensive consultations have taken place on the two-phase approach towards global negotiations put forward by the non-aligned and developing countries, but agreement on its launching has been impossible to obtain. While this matter is being pursued, we propose in the meantime that at this session of the General Assembly serious negotiations take place to provide action-oriented content to the Programme of Immediate Measures contained in the Declaration. Particular attention would have to be given to an improvement in the terms of trade of the developing countries and to a roll-back of protectionism. We have to tackle the crushing debt burden of developing countries in its global context and in a comprehensive manner, dealing with both the financial and the developmental aspects. Agreement needs to be reached for a substantial increase in the net flow of financial resources, particularly official development assistance, to developing countries. The resource position of multilateral development institutions would need to be considerably strengthened to meet the growing needs of developing countries.
237.	This session of the General Assembly has several other important tasks ahead of it. In its most fundamental sense, development has to be achieved in human terms. The prevailing imbalance in which 47 per cent of the world's population has only 5 per cent of the world's share of resources has grave implications for the future of humanity. The close link between population policies and economic and social development has been long recognized. The International Conference on Population, held at Mexico City from 6 to 14 August 1984, adopted useful recommendations for the further implementation of the World Population Plan of Action. My delegation attaches great importance to its quick and effective implementation, and we urge the international community to give full support to the national efforts of the countries in attaining its objectives. Similarly, in a related field, we welcome the support extended by the child survival and development strategy of UNICEF to national efforts, including those of my own country.
238.	Access and acquisition of modern scientific and technological knowledge is essential to carry out the economic and social transformation of developing countries. Because of our colonial past, many of our countries missed out on the industrial revolution. We have no intention of being left out of the technological revolution. We think that the area of science and technology is particularly suitable to devise new and imaginative mechanisms of international co-operation for mutual benefit. In this respect, we attach great importance to the establishment of the long-term financing system for science and technology for development. My own country is fully prepared to meet its responsibilities in this regard, and we urge all other countries, particularly the developed countries, urgently to finalize the financial arrangements which would enable the launching of the United Nations Financing System for Science and Technology for Development.
239.	It is more than a year and a half since the Heads of State or Government of the non-aligned countries, at their New Delhi Conference, called for the convening of an international conference on money and finance for development. Since then, the idea has gathered further momentum and gained w\der support. It has been pursued in a number of forums both within and outside the United Nations system, such as the Economic and Social Council; the United Nations Conference on Trade and Development at its sixth session, held at Belgrade from 6 June to 2 July 1983; the General Assembly; the Conference of the Heads of Government of Commonwealth Countries, held at New Delhi in November 1983; and the Williamsburg and London Economic Summit Conferences of the major industrial countries, held in May 1983 and June 1984. Recently, a group of five eminent experts appointed by the Chairman of the Movement of Non-Aligned Countries, the Prime Minister of India, Mrs. Indira Gandhi, completed a detailed study of the substantive and procedural issues that would arise in the context of convening such a conference. This report has been made available to the member Governments of the Movement of Non-Aligned Countries, as well as those of other countries. The need for improvement in the system, whether it be described as evolution or adaptation, reform or restructuring, is now widely recognized. It is now time to set in motion the preparatory process, with the participation of all interested parties, for moving towards serious negotiations on the subject. We sincerely hope that a consensus in this direction will soon evolve. It would be in keeping with the urgency of the situation and the international community's commitment to the multilateral process for these consultations to conclude in a preparatory process to coincide with the fortieth anniversary of the United Nations.
240.	India's commitment to the purposes and principles of the United Nations is firmly grounded in the traditions of our foreign policy. As the Prime Minister of India said at the thirty-eighth session of the General Assembly on behalf of the non-aligned countries: "Firm faith in the United Nations is central to the non-aligned". The observance of the fortieth anniversary of the United Nations next year should provide us all with an opportunity for rededication to the ideals that have animated the founders of this Organization.
241.	The non-aligned countries will be in the fore-front of preparations for the commemoration of that anniversary. It would be fitting if participation in the commemorative session by Member States was at the highest level, in order to enhance the significance of the occasion.
242.	The non-aligned countries also suggested at the New Delhi Conference that 1985 should be observed as the Year of the United Nations. Such an anniversary should not become an occasion for mere celebration. Member countries and their peoples need to consider carefully the contribution of the United Nations system over the past four decades, its continuing relevance in the current international situation, and the ways and means by which the Organization can be strengthened in order to meet more effectively the challenges facing contemporary society. Its procedures and methods of work should be improved in order to enhance its overall performance.
243.	Human institutions may and do face temporary set-backs. Rather than give way to despair and allow things to drift, we should make relentless efforts to reinvigorate the United Nations. In this endeavour, the abiding faith in it of the peoples of the world remains its strongest support, and we should do all we can to mobilize it.
244.	The year 1985 will also mark the silver .jubilee of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples, enshrined in General Assembly resolution 1514 (XV). That the membership of the United Nations has grown so impressively in recent decades is due in no small measure to the endeavours of the Organization in the field of decolonization. We hope that the twenty-fifth anniversary of the Declaration will be appropriately observed. As a country with a deep and abiding commitment to decolonization, India looks forward to participating in that exercise.
245.	The year 1985 will also be observed as International Youth Year. Youth, which constitutes a crucial segment of the population, can make a valuable contribution to the development process and to the promotion of international understanding, co-operation and peace. It is therefore imperative that the younger generation be provided with all the necessary conditions for participating in national development activities and in the study and resolution of major national, regional and international problems. The observance in 1985 of International Youth Year is indeed timely, as it will serve to draw attention to the specific needs and aspirations of the future generation.
246.	In her address to the General Assembly last year, at its thirty-eighth session, Prime Minister Indira Gandhi referred to a new order struggling to be born amidst the upheavals of the present-day world:
"For us, the non-aligned, and for all who are deeply concerned with the future of humanity, the question is whether we help the birth of this new creation or throttle it before it can draw breath. The matter is not simple, because history has proved time and again that ideas and movements can be obstructed, but not stopped. How long can a few pockets of affluence continue to exert influence on the large populations, the natural resources, the cultural strength of the others? How long can allies and supporters, who may not have a base in their own countries and who are not in tune with the changing times, be perpetuated? You cannot kill an idea by killing its adherents. The new-born will not die; the birth can be delayed but the cost will be much higher and the affluent will have to pay. When peaceful change is thwarted, violent upheaval occurs. Previously, the end of a civilization brought destruction and trauma in its trail. If we keep to past trends, we too will be engulfed by circumstances. But today we have the opportunity, which may well be the first in human history, for humankind to bridge the transition from the old to the new in a conscious way, to build a new era, to move together to a new future."
